                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

DEWANN BULLS,                                    )
                                                 )
                        Plaintiff,               )
                                                 )       Civil Action No. 18-738
        v.                                       )
                                                 )
ALLEGHENY COUNTY JAIL,                           )
and FBI,                                         )
                                                 )
                        Defendants.              )
                                     MEMORANDUM OPINION

        Plaintiff Dewann Bulls (“plaintiff”), pro se, filed an “Application to Proceed in District

Court Without Prepaying Fees or Costs,” (ECF No. 1), with an attached complaint that names as

defendants the “Allegheny County Jail” and the “FBI,” otherwise known as the Federal Bureau

of Investigation (“defendants’).

        This court granted plaintiff leave to proceed in forma pauperis based upon his showing of

indigence. Gray v. Martinez, 352 F. App’x 656, 658 (3d Cir. 2009) (indicating that in “this

Circuit, . . . if [the court] is convinced that [plaintiff] is unable to pay the court costs and filing

fees, the court will grant leave to proceed in forma pauperis . . . [and] thereafter considers the

separate question whether the complaint should be dismissed.”). Pursuant to 28 U.S.C. §

1915(e), prior to ordering service of the complaint without payment of the filing fee, however,

the court must dismiss the case if it determines that the action is “frivolous or malicious,” 28

U.S.C. § 1915(e)(2)(B)(i), or “fails to state a claim on which relief may be granted,” 28 U.S.C. §

1915(e)(2)(B)(ii). Roman v. Jeffes, 904 F.2d 192, 195 (3d Cir. 1990) (“[T]he appropriate time

to make a decision to dismiss a case pursuant to § 1915 is before service of a complaint.”).

Additionally, under Federal Rule of Civil Procedure 12(h)(3), “[i[f the court determines at any



                                                     1
time that it lacks subject-matter jurisdiction, the court must dismiss the action.” FED. R. CIV. P.

12(h)(3).

         The purpose of the in forma pauperis statute, 28 U.S.C. § 1915, is to assure equal and

meaningful access to the courts for indigent litigants. Neitzke v. Williams, 490 U.S. 319, 324,

329 (1989). Congress also provided in the in forma pauperis statute for dismissal of complaints

under certain circumstances in order to “prevent abusive or captious litigation” that could result

because a plaintiff proceeding in forma pauperis does not have the economic incentive ordinarily

created by otherwise required filing fees and costs to refrain from filing frivolous, malicious or

repetitive lawsuits. Neitzke, 490 U.S. at 324.

         A complaint filed pursuant to the in forma pauperis statute is subject to preservice

dismissal under § 1915(e)(2)(B)(i)1 where it is based upon indisputably meritless legal theory or

factual assertions that are clearly baseless. Neitzke, 490 U.S. at 327. In determining whether the

factual assertions are clearly baseless, and the complaint therefore is frivolous, the court may

pierce the veil of the complaint and need not accept its allegations as true. Denton v.

Hernandez, 504 U.S. 25, 33 (1992). Examples of baseless claims include “claims describing

fantastic or delusional scenarios, claims with which federal district judges are all too familiar.”

Neitzke, 490 U.S. at 328. Additionally, as provided for expressly by § 1915(e)(2)(ii), the court

must dismiss the complaint preservice if it fails to state a claim on which relief can be granted,

applying the same standard for dismissing a claim under Federal Rule of Civil Procedure

12(b)(6). Scheib v. Butcher, Civ. Act. No. 14-cv-1247, 2014 WL 4851902, at * 1 (W.D. Pa.

Sept. 25, 2014).




1
    Section 1915(e)(2)(B) was formerly codified at § 1915(d).
                                                  2
          The court construes the complaint as asserting a claim pursuant to 42 U.S.C § 1983

because it indicates that plaintiff is suing for “civil rights harassment.” (ECF No. 4 at 4). The

statement in the complaint of plaintiff’s claim against the defendants is written in a stream of

consciousness style and states:

                   When I was incarcerated in the Allegh[eny] County Jail the FBI made the
          jail place a medical hold on me. I never failed a psychological evaluation. When
          this hold was placed on me instead of moving me to the 5th floor mental health
          unit the jail kept me in gen[eral] population for six months (that[’]s how long the
          medical hold was then I was shipped to [T]orrence).2
                   In general population I was constantly harassed by undercover Federal
          Agents trying to frame me in a major her[oin] conspiracy. I repeatedly told these
          undercover operatives they were Federal Agents to the[ir] face and begged them
          to stop harassing me. I wrote Warden Harper on numerous occasions and filed
          multiple [grievances]. Warden Harper never responded or the jail never
          responded. One undercover Federal Agent harassed me repeatedly he called
          [himself] “Geno Jones” I filed multiple [grievances] on this man the jail never
          responded!!! I also went into the jail sick with [pneumonia] I caught from my
          brother DeWayne Bulls who was sick from prions the A.C.J. denied me medical
          treatment. They said I had [bronchitis] and game me a[n] inhaler. When the Jail
          finally gave me antib[iotics] they did not work. The FBI did not want me treated.
          I would like the court to consider this question. If I Dewann Bulls was so
          mentally sick, sick enough that I was sent to Torrence State Hospital, why did the
          Jail keep me in the gen pop for 6 months! [T]he answer is so I could be framed in
          a major [heroin] conspiracy.


(ECF No. 4 at 5, 8-9).

          Upon review of the complaint, and giving it the most liberal construction, Erickson v.

Pardus, 551 U.S. 89 (2007), the court determines it fails to state a claim.     With respect to the

Allegheny County Jail is not a legal entity that is amenable to suit as a “person” under 42 U.S.C.

§ 1983. “In the Third Circuit, it is well-settled that a prison or correctional facility is not a

‘person’ that is subject to suit under federal civil rights laws.” Regan v. Upper Darby Twp., Civ.

Act. No. 06-1686, 2009 WL 650384, at *4 (E.D. Pa. Mar. 11, 2009), aff'd, 363 F. App'x 917 (3d



2
    It appears that plaintiff is referring to Torrance State Hospital in Pennsylvania.
                                                    3
Cir. 2010); see Powell v. Cook County Jail, 814 F. Supp. 757, 758 (N.D. Ill. 1993) (county jail

not a person amenable to suit under § 1983).

         With respect to the FBI, the Court of Appeals for the Third Circuit in affirming the

dismissal of claims brought against the FBI in Smith v. Luzerne County FBI Agency, 517 F.

App’x 65 (3d Cir. 2013), observed:

         Smith’s complaint fails to state a cause of action to the extent that Smith intended
         to bring a suit against the FBI. “Absent a waiver, sovereign immunity shields the
         Federal Government and its agencies from suit.” FDIC v. Meyer, 510 U.S. 471,
         475, 114 S.Ct. 996, 127 L.Ed.2d 308 (1994) (citations omitted). Here, there are no
         allegations that the United States waived immunity. Therefore, Smith has not
         stated a viable claim against the defendant.

517 F. App’x at 66-67. Plaintiff provided no allegations that the United States waived

immunity.

         Based upon the foregoing, the claims against the Allegheny County Jail and the FBI, the

only defendants in this action, must be dismissed for failure to state a claim. Ordinarily, upon

dismissing a complaint a court must grant plaintiff the opportunity to amend, if amendment can

cure the deficiencies in the complaint. Where, however, amendment cannot cure the

deficiencies, amendment would be futile and the court may dismiss the complaint without leave

to amend. Grayson v. Mayview State Hosp., 293 F.3d 103, 112-113 (3d Cir. 2002). The court

determines that there are no additional facts plaintiff could plead that would overcome the

deficiencies in his complaint. Accordingly, the court will dismiss the complaint without leave to

amend.

         An appropriate order follows.

Dated: October 15, 2018                               By the court,

                                                      s/ Joy Flowers Conti
                                                      Joy Flowers Conti
                                                      Chief United States District Judge

                                                  4
cc:   DeWann Bulls
      705 Lorenze Ave., Apt. 1
      Pittsburgh, PA 15220




                                 5
